Citation Nr: 1516190	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  09-50 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a psychiatric disorder.  The Veteran timely appealed that decision.  

The Veteran testified at a Decision Review Officer (DRO) hearing and a Board hearing before a Veterans Law Judge in April 2010 and May 2011, respectively; transcripts of those hearings are associated with the claims file.  The Board notes that the Veterans Law Judge who held the May 2011 hearing is no longer employed by the Board.  The Veteran was informed of this fact and of his right to another hearing before another Veterans Law Judge in November 2013, though no response to that letter was ever received.  

This case was remanded for additional development in September 2011 and was returned to the Board in in January 2014, at which time the Board denied service connection for a psychiatric disorder.  The Veteran timely appealed that January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Following extensive briefing by the parties before the Court, the Court issued a Memorandum Decision in December 2014, which vacated the Board's January 2014 decision and remanded the case to the Board for further development as instructed in the Memorandum Decision.  The case has been returned to the Board at this time in compliance with that December 2014 Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the December 2014 Memorandum Decision, the Court determined that the Board erred in relying on the July 2010 VA examination and medical opinion, the September 2010 addendum, and the December 2011 VA examination and opinion, as those opinions were inadequate.  Specifically, the Court indicated that reliance on those examinations put a larger burden on the Veteran than an aggravation theory of entitlement in light of the presumption of soundness.  Moreover, the December 2011 examiner failed to adequately consider the Veteran's lay statements regarding symptomatology suffered during service as initial manifestations of his claimed psychiatric disorder.  

Based on the above determinations by the Court, the Board finds that it must remand the case at this time in order to obtain another VA examination and medical opinion which adequately and appropriately addresses the issues raised by the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Honolulu and Hilo VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since November 2010 and associate those documents with the claims file.


2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD or any other psychiatric disorder.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including major depressive disorder.  The examiner should also specifically determine if the Veteran suffers from PTSD under the DSM-V as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  

The examiner should then address the following:

(a) The examiner should state whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed military service.  If the examiner finds that there is, the examiner should cite the specific clear and unmistakable evidence in the claims file on which this conclusion is based.

(b) If the examiner finds that there is clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed service, the examiner should then opine as to whether there is clear and unmistakable evidence that the Veteran's psychiatric disorder was not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his military service.  Again, the clear and unmistakable evidence which leads the examiner to this conclusion should be specifically cited in his/her discussion.

(c) If the examiner cannot find both clear and unmistakable evidence of pre-existence in (a) and non-aggravation in (b), the examiner should find as conclusive fact that the Veteran was psychiatrically sound on entrance into service in September 1975.  

The examiner should then opine whether the Veteran's psychiatric disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the July 1976 psychiatric treatment noted in his service treatment records.  

The examiner should additionally address the August 1976 separation examination in which the Veteran is shown to be psychiatrically normal and where he denies any psychiatric symptomatology in his report of medical history.  

The examiner should also address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  Particularly, the examiner must address the Veteran's statements that his feelings of anger and violence began during military service; the examiner should address whether such feelings are initial manifestations of the Veteran's current psychiatric disorder.

In addressing the above opinions, the examiner should address the Veteran's contentions, lay statements, and testimony in his April 2010 and May 2011 hearings.  The examiner should additionally address the July 2010 examination report and that examiner's conclusions and findings in that report and the September 2010 addendum.  Likewise, the examiner should address the December 2011 examination report and that examiner's conclusions and findings therein.  The examiner should also address any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include major depression.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




